Name: Council Regulation (EC) NoÃ 1186/2009 of 16Ã November 2009 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  trade
 Date Published: nan

 10.12.2009 EN Official Journal of the European Union L 324/23 COUNCIL REGULATION (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 26, 37 and 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) In the absence of a specific measure of derogation adopted in accordance with the provisions of the Treaty, Common Customs Tariff duties are applicable to all goods imported into the Community. The same is true in the case of agricultural levies and all other import charges laid down under the common agricultural policy or the specific arrangements applicable to certain goods resulting from the processing of agricultural products. (3) However, in certain well-defined circumstances, where by virtue of the special conditions under which goods are imported the usual need to protect the economy is absent, such taxation is not justified. (4) It is desirable that in such circumstances arrangements be made, as they have been traditionally in most systems of customs rules, to allow goods to enjoy relief from the application of import duties to which they would normally be liable. (5) Such relief arrangements may also be the result of multilateral international conventions to which all or some of the Member States are contracting parties. While the Community should apply such conventions, this presupposes the introduction of Community rules on reliefs from customs duties designed, in accordance with the requirements of the Customs Union, to eliminate differences in the aim, scope and conditions for application of the reliefs contained in those conventions, and to enable all those concerned to enjoy the same advantages throughout the Community. (6) Certain reliefs applied in the Member States stem from specific conventions concluded with third countries or international organisations. Such conventions, given their purpose, concern only the signatory Member State. It does not appear necessary to define, at Community level, conditions for granting such reliefs, but appears sufficient simply to authorise the Member State in question to grant those reliefs, where necessary, by means of an appropriate procedure instituted for this purpose. (7) The implementation of the common agricultural policy means that in certain circumstances export duties may be charged on some goods. It is therefore also necessary to specify at Community level the cases in which relief from such duties may be granted. (8) In the interests of legal clarity, the provisions of Community Acts containing certain relief measures not affected by this Regulation should be listed. (9) This Regulation does not preclude the application by Member States of import or export prohibitions or restrictions which are justified on grounds of public morality, public policy or public security, protection of health and life of humans, animals or plants, protection of national treasures possessing artistic, historical or archaeological value or protection of industrial or commercial property. (10) With regard to the reliefs granted within the amounts fixed in euro, rules for the conversion of such amounts into national currencies should be drawn up, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 This Regulation sets out those cases in which, owing to special circumstances, relief from import duties, export duties and measures adopted on the basis of Article 133 of the Treaty shall be granted when goods are released for free circulation or are exported from the customs territory of the Community. Article 2 1. For the purposes of this Regulation: (a) import duties means customs duties and charges having equivalent effect and also agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products; (b) export duties means agricultural levies and other export charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products; (c) personal property means any property intended for the personal use of the persons concerned or for meeting their household needs. The following, in particular, shall constitute personal property: (i) household effects; (ii) cycles and motor cycles, private motor vehicles and their trailers, camping caravans, pleasure craft and private aeroplanes. Household provisions appropriate to normal family requirements, household pets and saddle animals, as well as the portable instruments of the applied or liberal arts, required by the person concerned for the pursuit of his trade or profession, shall also constitute personal property. Personal property must not be such as might indicate, by its nature or quantity, that it is being imported for commercial reasons; (d) household effects means personal effects, household linen, furnishings and equipment intended for the personal use of the persons concerned or for meeting their household needs; (e) alcoholic products means products (beer, wine, aperitifs with a wine or alcohol base, brandies, liqueurs or spirituous beverages, etc.) falling within heading Nos 2203 to 2208 of the Combined Nomenclature. 2. Save as otherwise provided in this Regulation for the purpose of applying Title II, third countries also includes those parts of Member States territories excluded from the customs territory of the Community by virtue of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (4). TITLE II RELIEF FROM IMPORT DUTY CHAPTER I Personal property belonging to natural persons transferring their normal place of residence from a third country to the Community Article 3 Subject to Articles 4 to 11, personal property imported by natural persons transferring their normal place of residence from a third country to the customs territory of the Community shall be admitted free of import duties. Article 4 The relief shall be limited to personal property which: (a) except in special cases justified by the circumstances, has been in the possession of and, in the case of non-consumable goods, used by the person concerned at his former normal place of residence for a minimum of six months before the date on which he ceases to have his normal place of residence in the third country of departure; (b) is intended to be used for the same purpose at his new normal place of residence. In addition, Member States may make relief conditional upon such property having borne, either in the country of origin or in the country of departure, the customs and/or fiscal charges to which it is normally liable. Article 5 1. Relief may be granted only to persons whose normal place of residence has been outside the customs territory of the Community for a continuous period of at least 12 months. 2. However, the competent authorities may grant exceptions to the rule in paragraph 1, provided that the intention of the person concerned was clearly to reside outside the customs territory of the Community for a continuous period of at least 12 months. Article 6 No relief shall be granted for: (a) alcoholic products; (b) tobacco or tobacco products; (c) commercial means of transport; (d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts. Article 7 1. Except in special cases, relief shall be granted only in respect of personal property entered for free circulation within 12 months from the date of establishment, by the person concerned, of his normal place of residence in the customs territory of the Community. 2. The personal property may be released for free circulation in several separate consignments within the period referred to in paragraph 1. Article 8 1. Until 12 months have elapsed from the date on which its entry for free circulation was accepted, personal property which has been admitted duty-free may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the property concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of property and the customs value ascertained or accepted on that date by the competent authorities. Article 9 1. By way of derogation from the first paragraph of Article 7, relief may be granted in respect of personal property entered for free circulation before the person concerned establishes his normal place of residence in the customs territory of the Community, provided that he undertakes actually to establish his normal place of residence there within a period of six months. Such undertaking shall be accompanied by a security, the form and amount of which shall be determined by the competent authorities. 2. Where use is made of the provisions of paragraph 1, the period laid down in Article 4(a) shall be calculated from the date on which the personal property is brought into the customs territory of the Community. Article 10 1. Where, owing to occupational commitments, the person concerned leaves the third country where he had his normal place of residence without simultaneously establishing his normal place of residence in the customs territory of the Community, although having the intention of ultimately doing so, the competent authorities may authorise duty-free admission of the personal property which he transfers into the said territory for this purpose. 2. Duty-free admission of the personal property referred to in paragraph 1 shall be granted in accordance with the conditions laid down in Articles 3 to 8, on the understanding that: (a) the periods laid down in Article 4(a) and the first paragraph of Article 7 shall be calculated from the date on which the personal property is brought into the customs territory of the Community; (b) the period referred to in Article 8(1) shall be calculated from the date when the person concerned actually establishes his normal place of residence in the customs territory of the Community. 3. Duty-free admission shall also be subject to an undertaking from the person concerned that he will actually establish his normal place of residence in the customs territory of the Community within a period laid down by the competent authorities in keeping with the circumstances. The latter may require this undertaking to be accompanied by a security, the form and amount of which they shall determine. Article 11 The competent authorities may derogate from Article 4(a) and (b), Article 6(c) and (d) and Article 8, when a person has to transfer his normal place of residence from a third country to the customs territory of the Community as a result of exceptional political circumstances. CHAPTER II Goods imported on the occasion of a marriage Article 12 1. Subject to Articles 13 to 16, trousseaux and household effects, whether or not new, belonging to a person transferring his or her normal place of residence from a third country to the customs territory of the Community on the occasion of his or her marriage, shall be admitted free of import duties. 2. Subject to the same conditions, presents customarily given on the occasion of a marriage, which are received by a person fulfilling the conditions laid down in paragraph 1 from persons having their normal place of residence in a third country shall also be admitted free of import duties. The value of each present admitted duty-free may not, however, exceed EUR 1 000. Article 13 The relief referred to in Article 12 may be granted only to persons: (a) whose normal place of residence has been outside the customs territory of the Community for a continuous period of at least 12 months. However, derogations from this rule may be granted provided that the intention of the person concerned was clearly to reside outside the customs territory of the Community for a continuous period of at least 12 months; (b) who produce evidence of their marriage. Article 14 No relief shall be granted for alcoholic products, tobacco or tobacco products. Article 15 1. Save in exceptional circumstances, relief shall be granted only in respect of goods entered for free circulation: (a) not earlier than two months before the date fixed for the wedding (in this case the relief shall be subject to the lodging of appropriate security, the form and amount of which shall be determined by the competent authorities); and (b) not later than four months after the date of the wedding. 2. The goods referred to in Article 12 may be released for free circulation in several separate consignments within the period referred to in paragraph 1 of this Article. Article 16 1. Until 12 months have elapsed from the date on which their entry for free circulation was accepted, goods which have been admitted duty-free under Article 12 may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. CHAPTER III Personal property acquired by inheritance Article 17 1. Subject to Articles 18, 19 and 20, personal property acquired by inheritance, by a natural person having his normal place of residence in the customs territory of the Community shall be admitted free of import duties. 2. For the purposes of paragraph 1, personal property means all the property referred to in Article 2(1)(c) constituting the estate of the deceased. Article 18 No relief shall be granted for: (a) alcoholic products; (b) tobacco and tobacco products; (c) commercial means of transport; (d) articles for use in the exercise of a trade or profession, other than portable instruments of the applied or liberal arts, which were required for the exercise of the trade or profession of the deceased; (e) stocks of raw materials and finished or semi-finished products; (f) livestock and stocks of agricultural products exceeding the quantities appropriate to normal family requirements. Article 19 1. Relief shall be granted only for personal property entered for free circulation not later than two years from the date on which the person concerned becomes entitled to the property (final settlement of the inheritance). However, this period may be extended by the competent authorities on special grounds. 2. The personal property may be imported in several separate consignments within the period referred to in paragraph 1. Article 20 Articles 17, 18 and 19 shall apply mutatis mutandis to personal property acquired by inheritance by legal persons engaged in a non-profit making activity who are established in the customs territory of the Community. CHAPTER IV School outfits, educational materials and related household effects Article 21 1. Outfits, educational materials and household effects representing the usual furnishings for a students room and belonging to pupils or students coming to stay in the customs territory of the Community for the purpose of studying there and intended for their personal use during the period of their studies shall be admitted free of import duties. 2. For the purposes of paragraph 1: (a) pupil or student means any person enrolled in an educational establishment in order to attend full-time the courses offered therein; (b) outfit means underwear or household linen as well as clothing, whether or not new; (c) educational materials means objects and instruments (including calculators and typewriters) normally used by pupils or students for the purposes of their studies. Article 22 Relief shall be granted at least once per school year. CHAPTER V Consignments of negligible value Article 23 1. Subject to Article 24, any consignments made up of goods of negligible value dispatched direct from a third country to a consignee in the Community shall be admitted free of import duties. 2. For the purposes of paragraph 1, goods of negligible value means goods the intrinsic value of which does not exceed a total of EUR 150 per consignment. Article 24 The relief shall not apply to the following: (a) alcoholic products; (b) perfumes and toilet waters; (c) tobacco or tobacco products. CHAPTER VI Consignments sent by one private individual to another Article 25 1. Subject to Articles 26 and 27, goods contained in consignments sent from a third country by a private individual to another private individual living in the customs territory of the Community shall be admitted free of import duties, provided that such importations are not of a commercial nature. The relief provided for under this paragraph shall not apply to goods in consignments sent from the island of Heligoland. 2. For the purposes of paragraph 1, imported consignments are not of a commercial nature if they: (a) are of an occasional nature; (b) contain goods exclusively for the personal use of the consignee or his family, which do not, by their nature or quantity, reflect any commercial intent; (c) are sent to the consignee by the consignor free of payment of any kind. Article 26 1. The relief referred to in Article 25(1) shall apply to a value of EUR 45 per consignment, including the value of goods referred to in Article 27. 2. Where the total value per consignment of two or more items exceeds the amount referred to in paragraph 1, relief up to that amount shall be granted for such of the items as would, if imported separately, have been granted relief, it being understood that the value of an individual item cannot be split up. Article 27 The relief referred to in Article 25(1) shall be limited, per consignment, to the quantities given against each of the goods listed below: (a) tobacco products:  50 cigarettes,  25 cigarillos (cigars of a maximum weight of three grams each),  10 cigars,  50 grams of smoking tobacco, or  a proportional assortment of these different products; (b) alcohols and alcoholic beverages:  distilled beverages and spirits of an alcoholic strength by volume exceeding 22 % volume; non-denatured ethyl alcohol of 80 % volume and over: one litre, or  distilled beverages and spirits, and aperitifs with a wine or alcoholic base, tafia, sakÃ © or similar beverages, of an alcoholic strength by volume not exceeding 22 % volume; sparkling wines, liqueur wines: one litre, or a proportional assortment of these different products, and  still wines: two litres; (c)  perfumes: 50 grams, or  toilet waters: 0,25 litre. CHAPTER VII Capital goods and other equipment imported on the transfer of activities from a third country into the Community Article 28 1. Without prejudice to the measures in force in the Member States with regard to industrial and commercial policy, and subject to Articles 29 to 33, the capital goods and other equipment belonging to undertakings which definitively cease their activity in a third country and move to the customs territory of the Community in order to carry on a similar activity there, shall be admitted free of import duties. Where the undertaking transferred is an agricultural holding, its livestock shall also be admitted free of import duties. 2. For the purposes of paragraph 1, undertaking means an independent economic unit of production or of the service industry. Article 29 Relief shall be limited to capital goods and other equipment which: (a) except in special cases justified by the circumstances, have actually been used in the undertaking for a minimum of 12 months before the date on which the undertaking ceased to operate in the third country from which it has transferred its activities; (b) are intended to be used for the same purposes after the transfer; (c) are appropriate to the nature and size of the undertaking in question. Article 30 No relief shall be granted to undertakings the transfer of which into the customs territory of the Community is consequent upon or is for the purpose of merging with, or being absorbed by, an undertaking established in the customs territory of the Community, without a new activity being set up. Article 31 No relief shall be granted for: (a) means of transport which are not of the nature of instruments of production or of the service industry; (b) supplies of all kinds intended for human consumption or for animal feed; (c) fuel and stocks of raw materials or finished or semi-finished products; (d) livestock in the possession of dealers. Article 32 Except in special cases justified by the circumstances, the relief referred to in Article 28 shall be granted only for capital goods and other equipment entered for free circulation before the expiry of a period of 12 months from the date when the undertaking ceased its activities in the third country of departure. Article 33 1. Until 12 months have elapsed from the date on which their entry for free circulation was accepted, capital goods and other equipment which have been admitted duty-free may not be lent, given as security, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. This period may be extended to up to 36 months as concerns hiring out or transfer where there is a risk of abuse. 2. Any loan, giving as security, hiring out or transfer before the expiry of the period referred to in paragraph 1 shall entail payment of the relevant import duties on the goods concerned, at the rate applying on the date of such loan, giving as security, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 34 Articles 28 to 33 shall apply mutatis mutandis to capital goods and other equipment belonging to persons engaged in a liberal profession and to legal persons engaged in a non-profit making activity who transfer this activity from a third country into the customs territory of the Community. CHAPTER VIII Products obtained by Community farmers on properties located in a third country Article 35 1. Subject to Articles 36 and 37, agricultural, stock-farming, bee-keeping, horticultural and forestry products from properties located in a third country adjoining the customs territory of the Community, which are operated by agricultural producers having their principal undertaking within the said customs territory and adjacent to the third country concerned shall be admitted free of import duties. 2. To benefit from the provisions of paragraph 1, stock-farming products must be derived from animals which originated in the Community or have entered into free circulation therein. Article 36 Relief shall be limited to products which have not undergone any treatment other than that which normally follows their harvest or production. Article 37 Relief shall be granted only for products brought into the customs territory of the Community by the agricultural producer or on his behalf. Article 38 Articles 35, 36 and 37 shall apply mutatis mutandis to the products of fishing or fish-farming activities carried out in the lakes or waterways bordering a Member State and a third country by Community fishermen and to the products of hunting activities carried out on such lakes or waterways by Community sportsmen. CHAPTER IX Seeds, fertilizers and products for the treatment of soil and crops imported by agricultural producers in third countries for use in properties adjoining those countries Article 39 Subject to Article 40, seeds, fertilizers and products for treatment of soil and crops, intended for use on property located in the customs territory of the Community adjoining a third country and operated by agricultural producers having their principal undertaking within the said third country and adjacent to the customs territory of the Community, shall be admitted free of import duties. Article 40 1. Relief shall be limited to the quantities of seeds, fertilizers or other products required for the purpose of operating the property. 2. It shall be granted only for seeds, fertilizers or other products imported directly into the customs territory of the Community by the agricultural producer or on his behalf. 3. Member States may make relief conditional upon the granting of reciprocal treatment. CHAPTER X Goods contained in travellers personal luggage Article 41 Goods contained in the personal luggage of travellers coming from a third country shall be admitted free of import duties, provided such imports are exempt from value added tax (VAT) under provisions of national law adopted in accordance with the provisions of Council Directive 2007/74/EC of 20 December 2007 on the exemption from value added tax and excise duty of goods imported by persons travelling from third countries (5). Goods imported into territories listed in Article 6(1) of Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (6) shall be subject to the same provisions on duty relief as goods imported into any other parts of the territory of the Member State concerned. CHAPTER XI Educational, scientific and cultural materials; scientific instruments and apparatus Article 42 The educational, scientific and cultural materials listed in Annex I shall be admitted free of import duties whoever the consignee and whatever the intended use of such materials may be. Article 43 The educational, scientific and cultural materials listed in Annex II shall be admitted free of import duties provided they are intended either: (a) for public educational, scientific or cultural establishments or organisations; or (b) for the establishments or organisations in the categories specified opposite each article in column 3 of Annex II, on condition that they have been approved by the competent authorities of the Member States to receive such articles duty-free. Article 44 1. Subject to Articles 45 to 49, scientific instruments and apparatus which are not included in Article 43 shall be admitted free of import duties when they are imported exclusively for non-commercial purposes. 2. The relief referred to in paragraph 1 shall be limited to scientific instruments and apparatus which are intended for either: (a) public establishments principally engaged in education or scientific research and those departments of public establishments which are principally engaged in education or scientific research; or (b) private establishments principally engaged in education or scientific research and authorised by the competent authorities of the Member States to receive such articles duty free. Article 45 The relief referred to in Article 44(1) shall also apply to: (a) spare parts, components or accessories specifically suitable for scientific instruments or apparatus, provided that such spare parts, components or accessories are imported at the same time as such instruments or apparatus or, where they are imported subsequently, that they can be identified as being intended for instruments or apparatus: (i) which have previously been admitted duty free, provided that such instruments or apparatus are still of a scientific nature at the time when relief is requested for the specific spare parts, components or accessories; or (ii) which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories; (b) tools to be used for the maintenance, checking, calibration or repair of scientific instruments or apparatus, provided that these tools are imported at the same time as such instruments and apparatus or, where they are imported subsequently, that they can be identified as being intended for instruments or apparatus: (i) which have previously been admitted duty free, provided that such instruments or apparatus are still of a scientific nature at the time when relief is requested for the tools; or (ii) which would be entitled to relief at the time when such relief is requested for the tools. Article 46 For the purposes of Articles 44 and 45: (a) scientific instrument or apparatus means any instrument or apparatus which, by reason of its objective technical characteristics and the results which it makes possible to obtain, is mainly or exclusively suited to scientific activities; (b) imported for non-commercial purposes shall be considered to apply to scientific instruments or apparatus intended to be used for non-profit-making scientific research or educational purposes. Article 47 If necessary, certain instruments or apparatus may, in accordance with the procedure referred to in Article 247a of Regulation (EEC) No 2913/92, be excluded from entitlement to relief, where it is found that duty-free admission of such instruments or apparatus is detrimental to the interests of Community industry in the production sector concerned. Article 48 1. The articles referred to in Article 43 and the scientific instruments or apparatus which have been admitted duty-free in accordance with the conditions laid down in Articles 45, 46 and 47 may not be lent, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Should an article be lent, hired out or transferred to an establishment or organisation entitled to benefit from relief pursuant to Article 43 or 44(2), the relief shall continue to be granted provided the establishment or organisation uses the article, instrument or apparatus for purposes which confer the right to such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 49 1. Establishments or organisations referred to in Articles 43 and 44 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use articles admitted duty-free for purposes other than those provided for by those Articles shall so inform the competent authorities. 2. Articles remaining in the possession of establishments or organisations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of article and the customs value ascertained or accepted on that date by the competent authorities. Articles used by the establishment or organisation benefiting from the relief for purposes other than those provided for in Articles 43 and 44 shall be liable to the relevant import duties calculated as applicable on the date on which they are put to another use, on the basis of the type of articles and the customs value ascertained or accepted on that date by the competent authorities. Article 50 Articles 47, 48 and 49 shall apply mutatis mutandis to the products referred to in Article 45. Article 51 1. Equipment imported for non-commercial purposes by or on behalf of a scientific research establishment or organisation based outside the Community shall be admitted free of import duties. 2. The relief shall be granted provided the equipment: (a) is intended for use by or with the agreement of the members or representatives of the establishments and organisations referred to in paragraph 1 in the context and within the limits of scientific cooperation agreements the purpose of which is to carry out international scientific research programmes in scientific research establishments based in the Community and approved for that purpose by the competent authorities of the Member States; (b) remains the property of a natural or legal person resident outside the Community during its stay in the customs territory of the Community. 3. For the purposes of this Article and Article 52: (a) equipment means instruments, apparatus, machines and their accessories including spare parts and tools specially designed for their maintenance, inspection, calibration or repair, used for the purpose of scientific research; (b) equipment intended for use for the purpose of scientific research carried out for non-profit making purposes is considered to be imported for non-commercial purposes. Article 52 1. Equipment which has been admitted duty-free in accordance with the conditions laid down in Article 51 may not be lent, hired out or transferred, whether for a consideration or free of charge, without prior notification to the competent authorities. 2. Should equipment be lent, hired out or transferred to an establishment or organisation entitled to benefit from relief pursuant to Article 51, the relief shall continue to be granted provided the establishment or organisation uses the equipment for purposes which confer the right to such relief. In other cases, and without prejudice to the application of Articles 44 and 45, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of equipment and the customs value ascertained or accepted on that date by the competent authorities. 3. Establishments or organisations referred to in Article 51(1) which no longer fulfil the conditions to qualify for relief or which are proposing to use equipment admitted duty-free for purposes other than those provided for by that Article shall so inform the competent authorities. 4. Equipment used by establishments or organisations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of article and the customs value ascertained or accepted on that date by the competent authorities. Without prejudice to Articles 44 and 45, equipment used by the establishment or organisation benefiting from the relief for purposes other than those provided for in Article 51 shall be liable to the relevant import duties calculated as applicable on the date on which it is put to another use, on the basis of the type of equipment and the customs value ascertained or accepted on that date by the competent authorities. CHAPTER XII Laboratory animals and biological or chemical substances intended for research Article 53 1. Relief from import duties shall be granted in respect of: (a) animals specially prepared for laboratory use; (b) biological or chemical substances included in a list drawn up in accordance with the procedure referred to in Article 247a of Regulation (EEC) No 2913/92, which are imported exclusively for non-commercial purposes. 2. The relief referred to in paragraph 1 shall be limited to animals and biological or chemical substances which are intended for either: (a) public establishments principally engaged in education or scientific research or those departments of public establishments which are principally engaged in education or scientific research; or (b) private establishments principally engaged in education or scientific research and authorised by the competent authorities of the Member States to receive such articles duty free. 3. The list referred to in paragraph 1(b) may include only biological or chemical substances for which there is no equivalent production in the customs territory of the Community and which, on account of their specificity or degree of purity, are mainly or exclusively suited to scientific research. CHAPTER XIII Therapeutic substances of human origin and blood-grouping and tissue-typing reagents Article 54 1. Subject to Article 55, the following shall be admitted free of import duties: (a) therapeutic substances of human origin; (b) blood-grouping reagents; (c) tissue-typing reagents. 2. For the purposes of paragraph 1: (a) therapeutic substances of human origin means human blood and its derivatives (whole human blood, dried human plasma, human albumin and fixed solutions of human plasma protein, human immunoglobulin and human fibrinogen); (b) blood-grouping reagents means all reagents, whether of human, animal, plant or other origin used for blood-type grouping and for the detection of blood incompatibilities; (c) tissue-typing reagents means all reagents whether of human, animal, plant or other origin used for the determination of human tissue-types. Article 55 Relief shall be limited to products which: (a) are intended for institutions or laboratories approved by the competent authorities, for use exclusively for non-commercial medical or scientific purposes; (b) are accompanied by a certificate of conformity issued by a duly authorised body in the third country of departure; (c) are in containers bearing a special label identifying them. Article 56 Relief shall include the special packaging essential for the transport of therapeutic substances of human origin or blood-grouping or tissue-typing reagents and also any solvents and accessories needed for their use which may be included in the consignments. CHAPTER XIV Instruments and apparatus intended for medical research, establishing medical diagnoses or carrying out medical treatment Article 57 1. Instruments and apparatus intended for medical research, establishing medical diagnoses or carrying out medical treatment which are donated either by a charitable or philanthropic organisation or by a private individual to health authorities, hospital departments or medical research institutions approved by the competent authorities of the Member States to receive such articles duty free, or which are purchased by such health authorities, hospitals or medical research institutions entirely with funds supplied by a charitable or philanthropic organisation or with voluntary contributions, shall be admitted free of import duties, always provided that it is established that: (a) the donation of the instruments or apparatus in question does not conceal any commercial intent on the part of the donor; and (b) the donor is in no way connected with the manufacturer of the instruments or apparatus for which relief is requested. 2. The relief shall also apply, subject to the same conditions, to: (a) spare parts, components or accessories specifically suitable for the instruments or apparatus referred to in paragraph 1, provided that these spare parts, components or accessories are imported at the same time as such instruments and apparatus or, where they are imported subsequently, that they can be identified as being intended for instruments or apparatus previously admitted duty free; (b) tools to be used for the maintenance, checking, calibration or repair of instruments or apparatus, provided that these tools are imported at the same time as such instruments and apparatus or, where they are imported subsequently, that they can be identified as being intended for instruments or apparatus previously admitted duty free. Article 58 For the purposes of Article 57, and in particular with regard to the instruments or apparatus and the recipient bodies referred to therein, Articles 47, 48 and 49 shall apply mutatis mutandis. CHAPTER XV Reference substances for the quality control of medicinal products Article 59 Consignments which contain samples of reference substances approved by the World Health Organisation for the quality control of materials used in the manufacture of medicinal products and which are addressed to consignees authorised by the competent authorities of the Member States to receive such consignments free of duty shall be admitted free of import duties. CHAPTER XVI Pharmaceutical products used at international sports events Article 60 Pharmaceutical products for human or veterinary medical use by persons or animals coming from third countries to participate in international sports events organised in the customs territory of the Community, shall, within the limits necessary to meet their requirements throughout their stay in that territory, be admitted free of import duties. CHAPTER XVII Goods for charitable or philanthropic organisations: articles intended for the blind and other handicapped persons A. For general purposes Article 61 1. Subject to Articles 63 and 64, the following shall be admitted free of import duties, in so far as this does not give rise to abuses or major distortions of competition: (a) basic necessities imported by State organisations or other charitable or philanthropic organisations approved by the competent authorities for distribution free of charge to needy persons; (b) goods of every description sent free of charge, by a person or an organisation established outside the customs territory of the Community, and without any commercial intent on the part of the sender, to State organisations or other charitable or philanthropic organisations approved by the competent authorities, to be used for fund-raising at occasional charity events for the benefit of needy persons; (c) equipment and office materials sent free of charge, by a person or an organisation established outside the customs territory of the Community, and without any commercial intent on the part of the sender, to charitable or philanthropic organisations approved by the competent authorities, to be used solely for the purpose of meeting their operating needs or carrying out their charitable or philanthropic aims. 2. For the purposes of paragraph 1(a), basic necessities means those goods required to meet the immediate needs of human beings, for example food, medicine, clothing and bed-clothes. Article 62 No relief shall be granted for: (a) alcoholic products; (b) tobacco or tobacco products; (c) coffee and tea; (d) motor vehicles other than ambulances. Article 63 Relief shall be granted only to organisations the accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary. Article 64 1. The organisation benefiting from the relief may not lend, hire out or transfer, whether for a consideration or free of charge, the goods and equipment referred to in Article 61 for purposes other than those laid down in paragraph 1(a) and (b) of that Article without prior notification to the competent authorities. 2. Should goods and equipment be lent, hired out or transferred to an organisation entitled to benefit from relief pursuant to Articles 61 and 63, the relief shall continue to be granted provided the latter uses the goods and equipment for purposes which confer the right to such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities. Article 65 1. Organisations referred to in Article 61 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use goods and equipment admitted duty-free for purposes other than those provided for by that Article, shall so inform the competent authorities. 2. Goods and equipment remaining in the possession of organisations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and equipment and the customs value as ascertained or accepted on that date by the competent authorities. 3. Goods and equipment used by the organisation benefiting from the relief for purposes other than those provided for in Article 61 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and equipment and the customs value as ascertained or accepted on that date by the competent authorities. B. For the benefit of handicapped persons 1. Articles for the use of the blind Article 66 Articles specially designed for the educational, scientific or cultural advancement of blind persons, as specified in Annex III, shall be admitted free of import duties. Article 67 1. Articles specially designed for the educational, scientific or cultural advancement of blind persons, as specified in Annex IV, shall be admitted free of import duties provided that they are imported by either: (a) blind persons themselves for their own use; or (b) institutions or organisations concerned with the education of or the provision of assistance to the blind, authorised by the competent authorities of the Member States to receive such articles duty free. 2. The relief referred to in paragraph 1 shall apply to spare parts, components or accessories specifically for the articles in question, and to the tools to be used for the maintenance, checking, calibration or repair of the said articles, provided that such spare parts, components, accessories or tools are imported at the same time as the said articles or, if imported subsequently, that they can be identified as being intended for articles previously admitted duty-free, or which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories and tools in question. 2. Articles for the use of other handicapped persons Article 68 1. Articles specially designed for the education, employment or social advancement of physically or mentally handicapped persons other than blind persons shall be admitted free of import duties where they are imported by either: (a) handicapped persons themselves for their own use; or (b) institutions or organisations that are principally engaged in the education of or the provision of assistance to handicapped persons and are authorised by the competent authorities of the Member States to receive such articles duty free. 2. The relief referred to in paragraph 1 shall apply to spare parts, components or accessories specifically for the articles in question, and to the tools to be used for the maintenance, checking, calibration or repair of the said articles provided that such spare parts, components, accessories or tools are imported at the same time as the said articles, or, where they are imported subsequently, that they can be identified as being intended for articles which were previously admitted duty free, or which would be entitled to relief at the time when such relief is requested for the specific spare parts, components or accessories and tools in question. Article 69 If necessary, certain articles may, in accordance with the procedure referred to in Article 247a of Regulation (EEC) No 2913/92, be excluded from entitlement to relief, where it is found that duty-free admission of such articles is detrimental to the interests of Community industry in the production sector concerned. 3. Common provisions Article 70 The direct grant of relief, for their own use, to blind persons or to other handicapped persons, as provided for in Article 67(1)(a) and Article 68(1)(a), shall be subject to the condition that the provisions in force in the Member States enable the persons concerned to establish their status as blind or handicapped persons entitled to such relief. Article 71 1. Articles imported duty-free by the persons referred to in Articles 67 and 68 may not be lent, hired out or transferred, whether for a consideration or free of charge, without prior notification thereof to the competent authorities. 2. Should an article be lent, hired out or transferred to a person, institution or organisation entitled to benefit from relief pursuant to Articles 67 and 68, the relief shall continue to be granted provided the person, institution or organisation uses the article for purposes which confer the right of such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities. Article 72 1. Articles imported by institutions or organisations eligible for relief in accordance with the conditions laid down in Articles 67 and 68 may be lent, hired out or transferred, whether for a consideration or free of charge, by these institutions or organisations on a non-profit-making basis to the blind and other handicapped persons with whom they are concerned, without payment of the corresponding customs duties. 2. No loan, hiring out or transfer may be effected under conditions other than those provided for in paragraph 1 unless the competent authorities have first been informed. Should an article be lent, hired out or transferred to a person, institution or organisation entitled to benefit from relief pursuant to Article 67(1) or Article 68(1), the relief shall continue to be granted provided the person, institution or organisation uses the article for purposes which confer the right of such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of customs duties, at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods or equipment and the customs value ascertained or accepted on that date by the competent authorities. Article 73 1. Institutions or organisations referred to in Articles 67 and 68 which cease to fulfil the conditions giving entitlement to duty-free admission, or which are proposing to use articles admitted duty-free for purposes other than those provided for by those Articles shall so inform the competent authorities. 2. Articles remaining in the possession of institutions or organisations which cease to fulfil the conditions giving entitlement to relief shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. 3. Articles used by the institution or organisation benefiting from the relief for purposes other than those provided for in Articles 67 and 68 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. C. For the benefit of disaster victims Article 74 1. Subject to Articles 75 to 80, goods imported by State organisations or other charitable or philanthropic organisations approved by the competent authorities shall be admitted free of import duties where they are intended: (a) for distribution free of charge to victims of disasters affecting the territory of one or more Member States; or (b) to be made available free of charge to the victims of such disasters, while remaining the property of the organisations in question. 2. Goods imported for free circulation by disaster-relief agencies in order to meet their needs during the period of their activity shall also be granted the relief referred to in paragraph 1, under the same conditions. Article 75 No relief shall be granted for materials and equipment intended for rebuilding disaster areas. Article 76 Granting of the relief shall be subject to a decision by the Commission, acting at the request of the Member State or States concerned in accordance with an emergency procedure entailing the consultation of the other Member States. This decision shall, where necessary, lay down the scope and the conditions of the relief. Pending notification of the Commissions decision, Member States affected by a disaster may authorise the suspension of any import duties chargeable on goods imported for the purposes described in Article 74 subject to an undertaking by the importing organisation to pay such duties if relief is not granted. Article 77 Relief shall be granted only to organisations the accounting procedures of which enable the competent authorities to supervise their operations and which offer all the guarantees considered necessary. Article 78 1. The organisations benefiting from the relief may not lend, hire out or transfer, whether for consideration or free of charge, the goods referred to in Article 74(1) under conditions other than those laid down in that Article without prior notification thereof to the competent authorities. 2. Should goods be lent, hired out or transferred to an organisation itself entitled to benefit from relief pursuant to Article 74, the relief shall continue to be granted, provided the latter uses the goods for purposes which confer the right to such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 79 1. The goods referred to in Article 74(1)(b), after they cease to be used by disaster victims, may not be lent, hired out or transferred, whether for a consideration or free of charge, unless the competent authorities are notified in advance. 2. Should goods be lent, hired out or transferred to an organisation itself entitled to benefit from relief pursuant to Article 74 or, if appropriate, to an organisation entitled to benefit from relief pursuant to Article 61(1)(a), the relief shall continue to be granted, provided such organisations use them for purposes which confer the right to such relief. In other cases, loan, hiring out or transfer shall be subject to prior payment of import duties at the rate applying on the date of the loan, hiring out or transfer, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 80 1. Organisations referred to in Article 74 which cease to fulfil the conditions giving entitlement to relief, or which are proposing to use the goods admitted duty-free for purposes other than those provided for by that Article, shall so inform the competent authorities. 2. In the case of goods remaining in the possession of organisations which cease to fulfil the conditions giving entitlement to relief, when these are transferred to an organisation itself entitled to benefit from relief pursuant to Article 74 or, if appropriate, to an organisation entitled to benefit from relief pursuant to Article 61(1)(a), relief shall continue to be granted, provided the organisation uses the goods in question for purposes which confer the right to such relief. In other cases, the goods shall be liable to the relevant import duties at the rate applying on the date on which those conditions cease to be fulfilled, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. 3. Goods used by the organisation benefiting from the relief for purposes other than those provided for in Article 74 shall be liable to the relevant import duties at the rate applying on the date on which they are put to another use, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. CHAPTER XVIII Honorary decorations or awards Article 81 On production of satisfactory evidence to the competent authorities by the persons concerned, and provided the operations involved are not in any way of a commercial character, the following shall be admitted free of import duties: (a) decorations conferred by governments of third countries on persons whose normal place of residence is in the customs territory of the Community; (b) cups, medals and similar articles of an essentially symbolic nature which, having been awarded in a third country to persons having their normal place of residence in the customs territory of the Community as a tribute to their activities in fields such as the arts, the sciences, sport or the public service or as in recognition for merit at a particular event, are imported into the customs territory of the Community by such persons themselves; (c) cups, medals and similar articles of an essentially symbolic nature which are given free of charge by authorities or persons established in a third country to be presented in the customs territory of the Community for the same purposes as those referred to in (b); (d) awards, trophies and souvenirs of a symbolic nature and of limited value intended for distribution free of charge to persons normally resident in third countries at business conferences or similar international events; their nature, unitary value or other features, must not be such as might indicate that they are being imported for commercial reasons. CHAPTER XIX Presents received in the context of international relations Article 82 Without prejudice, where relevant, to Article 41, and subject to Articles 83 and 84, relief shall be granted for goods: (a) imported into the customs territory of the Community by persons who have paid an official visit to a third country and who have received them on this occasion as gifts from the host authorities; (b) imported into the customs territory of the Community by persons coming to pay an official visit in the customs territory of the Community and who intend to offer them on that occasion as gifts to the host authorities; (c) sent as gifts, in token of friendship or goodwill, by an official body, public authority or group, carrying on an activity in the public interest which is located in a third country, to an official body, public authority or group carrying on an activity in the public interest which is located in the customs territory of the Community and approved by the competent authorities to receive such articles free of duty. Article 83 No relief shall be granted for alcoholic products, tobacco or tobacco products. Article 84 Relief shall be granted only: (a) where the articles intended as gifts are offered on an occasional basis; (b) where they do not, by their nature, value or quantity, reflect any commercial interest; (c) if they are not used for commercial purposes. CHAPTER XX Goods to be used by monarchs or Heads of State Article 85 The following shall be admitted free of import duties, within the limits and under the conditions laid down by the competent authorities: (a) gifts to reigning monarchs and Heads of State; (b) goods to be used or consumed by reigning monarchs and Heads of State of third countries, or persons officially representing them, during their official stay in the customs territory of the Community. However, relief may be made subject, by the Member State of importation, to reciprocal treatment. The provisions of the first paragraph are also applicable to persons enjoying prerogatives at international level analogous to those enjoyed by reigning monarchs or Heads of State. CHAPTER XXI Goods imported for trade promotion purposes A. Samples of goods of negligible value Article 86 1. Without prejudice to Article 90(1)(a), samples of goods which are of negligible value and can be used only to solicit orders for goods of the type they represent with a view to their being imported into the customs territory of the Community shall be admitted free of import duties. 2. The competent authorities may require that certain articles, to qualify for relief, be rendered permanently unusable by being torn, perforated, or clearly and indelibly marked, or by any other process, provided such operation does not destroy their character as samples. 3. For the purposes of paragraph 1, samples of goods means any article representing a type of goods whose manner of presentation and quantity, for goods of the same type or quality, rule out its use for any purpose other than that of seeking orders. B. Printed matter and advertising material Article 87 Subject to Article 88, printed advertising matter such as catalogues, price lists, directions for use or brochures shall be admitted free of import duties, provided that they relate to: (a) goods for sale or hire; or (b) transport, commercial insurance or banking services offered; by a person established outside the customs territory of the Community. Article 88 The relief referred to in Article 87 shall be limited to printed advertisements which fulfil the following conditions: (a) printed matter must clearly display the name of the undertaking which produces, sells or hires out the goods, or which offers the services to which it refers; (b) each consignment must contain no more than one document or a single copy of each document if it is made up of several documents; consignments comprising several copies of the same document may nevertheless be granted relief, provided their total gross weight does not exceed one kilogram; (c) printed matter may not be the subject of grouped consignments from the same consignor to the same consignee. Article 89 Articles for advertising purposes, of no intrinsic commercial value, sent free of charge by suppliers to their customers, which, apart from their advertising function, are not capable of being used otherwise, shall also be admitted free of import duties. C. Products used or consumed at a trade fair or similar event Article 90 1. Subject to Articles 91 to 94, the following shall be admitted free of import duties: (a) small representative samples of goods manufactured outside the customs territory of the Community intended for a trade fair or similar event; (b) goods imported solely in order to be demonstrated or in order to demonstrate machines and apparatus, manufactured outside the customs territory of the Community and displayed at a trade fair or similar event; (c) various materials of little value such as paints, varnishes, wallpaper, etc., used in the building, fitting-out and decoration of temporary stands occupied by representatives of third countries at a trade fair or similar event, which are destroyed by being used; (d) printed matter, catalogues, prospectuses, price lists, advertising posters, calendars, whether or not illustrated, unframed photographs and other articles supplied free of charge in order to advertise goods manufactured outside the customs territory of the Community and displayed at a trade fair or similar event. 2. For the purposes of paragraph 1, trade fair or similar event means: (a) exhibitions, fairs, shows and similar events connected with trade, industry, agriculture or handicrafts; (b) exhibitions and events held mainly for charitable reasons; (c) exhibitions and events held mainly for scientific, technical, handicraft, artistic, educational or cultural, or sporting reasons, for religious reasons or for reasons of worship, trade union activity or tourism, or in order to promote international understanding; (d) meetings of representatives of international organisations or collective bodies; (e) official or commemorative ceremonies and gatherings; but not exhibitions staged for private purposes in commercial stores or premises to sell goods of third countries. Article 91 The relief referred to in Article 90(1)(a) shall be limited to samples which: (a) are imported free of charge as such from third countries or are obtained at the exhibition from goods imported in bulk from those countries; (b) are exclusively distributed free of charge to the public at the exhibition for use or consumption by the persons to whom they have been offered; (c) are identifiable as advertising samples of low unitary value; (d) are not easily marketable and, where appropriate, are packaged in such a way that the quantity of the item involved is lower than the smallest quantity of the same item actually sold on the market; (e) in the case of foodstuffs and beverages not packaged as mentioned in (d), are consumed on the spot at the exhibition; (f) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 92 The relief referred to in Article 90(1)(b) shall be limited to goods which are: (a) consumed or destroyed at the exhibition; and (b) are appropriate, in their total value and quantity, to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 93 The relief referred to in Article 90(1)(d) shall be limited to printed matter and articles for advertising purposes which: (a) are intended exclusively to be distributed free of charge to the public at the place where the exhibition is held; (b) in their total value and quantity, are appropriate to the nature of the exhibition, the number of visitors and the extent of the exhibitors participation. Article 94 The relief referred to in Article 90(1)(a) and (b) shall not be granted for: (a) alcoholic products; (b) tobacco or tobacco products; (c) fuels, whether solid, liquid or gaseous. CHAPTER XXII Goods imported for examination, analysis or test purposes Article 95 Subject to Articles 96 to 101, goods which are to undergo examination, analysis or tests to determine their composition, quality or other technical characteristics for purposes of information or industrial or commercial research shall be admitted free of import duties. Article 96 Without prejudice to Article 99, the relief referred to in Article 95 shall be granted only on condition that the goods to be examined, analysed or tested are completely used up or destroyed in the course of the examination, analysis or testing. Article 97 Goods used in examination, analysis or tests which in themselves constitute sales promotion operations shall not enjoy relief. Article 98 Relief shall be granted only in respect of the quantities of goods which are strictly necessary for the purpose for which they are imported. These quantities shall in each case be determined by the competent authorities, taking into account the said purpose. Article 99 1. The relief referred to in Article 95 shall cover goods which are not completely used up or destroyed during examination, analysis or testing, provided that the products remaining are, with the agreement and under the supervision of the competent authorities: (a) completely destroyed or rendered commercially valueless on completion of examination, analysis or testing; or (b) surrendered to the State without causing it any expense, where this is possible under national law; or (c) in duly justified circumstances, exported outside the customs territory of the Community. 2. For the purposes of paragraph 1, products remaining means products resulting from the examination, analysis or tests or goods not actually used. Article 100 Save where Article 99(1) is applied, products remaining at the end of the examinations, analyses or tests referred to in Article 95 shall be subject to the relevant import duties at the rate applying on the date of completion of the examinations, analyses or tests, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. However, the interested party may, with the agreement and under the supervision of the competent authorities, convert products remaining to waste or scrap. In this case, the import duties shall be those applying to such waste or scrap at the time of conversion. Article 101 The period within which the examinations, analyses or tests must be carried out and the administrative formalities to be completed in order to ensure the use of the goods for the purposes intended shall be determined by the competent authorities. CHAPTER XXIII Consignments sent to organisations protecting copyrights or industrial and commercial patent rights Article 102 Trademarks, patterns or designs and their supporting documents, as well as applications for patents for invention or the like, to be submitted to the bodies competent to deal with the protection of copyrights or the protection of industrial or commercial patent rights, shall be admitted free of import duties. CHAPTER XXIV Tourist information literature Article 103 Without prejudice to Articles 42 to 50, the following shall be admitted free of import duties: (a) documentation (leaflets, brochures, books, magazines, guidebooks, posters whether or not framed, unframed photographs and photographic enlargements, maps whether or not illustrated, window transparencies, and illustrated calendars) intended to be distributed free of charge and the principal purpose of which is to encourage the public to visit foreign countries, in particular in order to attend cultural, tourist, sporting, religious or trade or professional meetings or events, provided that such literature contains not more than 25 % of private commercial advertising matter, excluding all private commercial advertising for Community firms, and that the general nature of its promotional aims is evident; (b) foreign hotel lists and yearbooks published by the official tourist agencies, or under their auspices, and timetables for foreign transport services, where such literature is intended to be distributed free of charge and contains not more than 25 % of private commercial advertising, excluding all private commercial advertising for Community firms; (c) reference material supplied to accredited representatives or correspondents appointed by official national tourist agencies and not intended for distribution, namely yearbooks, lists of telephone or telex numbers, hotel lists, fairs catalogues, specimens of craft goods of negligible value, and literature on museums, universities, spas or other similar establishments. CHAPTER XXV Miscellaneous documents and articles Article 104 The following shall be admitted free of import duties: (a) documents sent free of charge to the public services of Member States; (b) publications of foreign governments and publications of official international bodies intended for distribution without charge; (c) ballot papers for elections organised by bodies set up in third countries; (d) objects to be submitted as evidence or for like purposes to the courts or other official agencies of the Member States; (e) specimen signatures and printed circulars concerning signatures sent as part of customary exchanges of information between public services or banking establishments; (f) official printed matter sent to the central banks of the Member States; (g) reports, statements, notes, prospectuses, application forms and other documents drawn up by companies registered in a third country and sent to the bearers or subscribers of securities issued by such companies; (h) recorded media (punched cards, sound recordings, microfilms, etc.) used for the transmission of information sent free of charge to the addressee, in so far as duty-free admission does not give rise to abuses or to major distortions of competition; (i) files, archives, printed forms and other documents to be used in international meetings, conferences or congresses, and reports on such gatherings; (j) plans, technical drawings, traced designs, descriptions and other similar documents imported with a view to obtaining or fulfilling orders in third countries or to participating in a competition held in the customs territory of the Community; (k) documents to be used in examinations held in the customs territory of the Community by institutions set up in third countries; (l) printed forms to be used as official documents in the international movement of vehicles or goods, within the framework of international conventions; (m) printed forms, labels, tickets and similar documents sent by transport undertakings or by undertakings of the hotel industry in a third country to travel agencies set up in the customs territory of the Community; (n) printed forms and tickets, bills of lading, way-bills and other commercial or office documents which have been used; (o) official printed forms from third country or international authorities, and printed matter conforming to international standards sent for distribution by third country associations to corresponding associations located in the customs territory of the Community; (p) photographs, slides and stereotype mats for photographs, whether or not captioned, sent to press agencies or newspaper or magazine publishers; (q) tax and similar stamps proving payment of charges in third countries. CHAPTER XXVI Ancillary materials for the stowage and protection of goods during their transport Article 105 The various materials such as rope, straw, cloth, paper and cardboard, wood and plastics which are used for the stowage and protection  including heat protection  of goods during their transport from a third country to the customs territory of the Community, not normally reusable, shall be admitted free of import duties. CHAPTER XXVII Litter, fodder and feedingstuffs for animals during their transport Article 106 Litter, fodder and feedingstuffs of any description put on board the means of transport used to convey animals from a third country to the customs territory of the Community for the purpose of distribution to the said animals during the journey shall be admitted free of import duties. CHAPTER XXVIII Fuel and lubricants present in land motor vehicles and special containers Article 107 1. Subject to Articles 108, 109 and 110: (a) fuel contained in the standard tanks of:  private and commercial motor vehicles and motor cycles,  special containers, entering the customs territory of the Community; (b) fuel contained in portable tanks carried by private motor vehicles and motor cycles, with a maximum of 10 litres per vehicle and without prejudice to national provisions on the holding and transport of fuel; shall be admitted free of import duties. 2. For the purposes of paragraph 1: (a) commercial motor vehicle means any motorised road vehicle (including tractors with or without trailers) which by its type of construction and its equipment is designed for and capable of transporting, whether for payment or not:  more than nine persons including the driver,  goods, and any road vehicle for a special purpose other than transport as such; (b) private motor vehicle means any motor vehicle not covered by the definition set out in point (a); (c) standard tanks means:  the tanks permanently fixed by the manufacturer to all motor vehicles of the same type as the vehicle in question and whose permanent fitting enables fuel to be used directly, both for the purpose of propulsion and, where appropriate, for the operation, during transport, of refrigeration systems and other systems,  gas tanks fitted to motor vehicles designed for the direct use of gas as a fuel and tanks fitted to the other systems with which the vehicle may be equipped,  tanks permanently fixed by the manufacturer to all containers of the same type as the container in question and whose permanent fitting enables fuel to be used directly for the operation, during transport, of the refrigeration systems and other systems with which special containers are equipped; (d) special container means any container fitted with specially designed apparatus for refrigeration systems, oxygenation systems, thermal insulation systems, or other systems. Article 108 As regards the fuel contained in the standard tanks of commercial motor vehicles and special containers, Member States may limit application of the relief to 200 litres per vehicle, per special container and per journey. Article 109 1. Member States may limit the amount of duty-free fuel allowed in the case of: (a) commercial motor vehicles engaged in international transport into their frontier zone to a maximum depth of 25 km as the crow flies, provided such journeys are made by persons residing in the frontier zone; (b) private motor vehicles belonging to persons residing in the frontier zone. 2. For the purposes of applying the provisions of paragraph 1(b), frontier zone means, without prejudice to existing conventions in this respect, a zone which, as the crow flies, does not extend more than 15 kilometres from the frontier. The local administrative districts, part of whose territory lies within the zone, shall also be considered to be part of this frontier zone. Member States may grant exemptions therefrom. Article 110 1. Fuel admitted duty-free under Articles 107, 108 and 109 may not be used in a vehicle other than that in which it was imported nor be removed from that vehicle and stored, except during necessary repairs to that vehicle, nor be transferred, whether for a consideration or free of charge, by the person benefiting from the relief. 2. Non-compliance with paragraph 1 shall give rise to application of the import duties relating to the products in question at the rate in force on the date of such non-compliance, on the basis of the type of goods and the customs value ascertained or accepted on that date by the competent authorities. Article 111 The relief referred to in Article 107 shall also apply to the lubricants present in the motor vehicles and required for their normal operation during the journey in question. CHAPTER XXIX Materials for the construction, upkeep or ornamentation of memorials to, or cemeteries for, war victims Article 112 Goods of every description, imported by organisations authorised for this purpose by the competent authorities, to be used for the construction, upkeep or ornamentation of cemeteries and tombs of, and memorials to, war victims of third countries who are buried in the customs territory of the Community, shall be admitted free of import duties. CHAPTER XXX Coffins, funerary urns and ornamental funerary articles Article 113 The following shall be admitted free of import duties: (a) coffins containing bodies and urns containing the ashes of deceased persons, as well as the flowers, funeral wreaths and other ornamental objects normally accompanying them; (b) flowers, wreaths and other ornamental objects brought by persons resident in third countries attending a funeral or coming to decorate graves in the customs territory of the Community, provided these importations do not reflect, by either their nature or their quantity, any commercial intent. TITLE III RELIEF FROM EXPORT DUTIES CHAPTER I Consignments of negligible value Article 114 Consignments dispatched to their consignee by letter or parcel post and containing goods of a total value not exceeding 10 EUR may be exported free of export duties. CHAPTER II Domesticated animals exported at the time of transfer of agricultural activities from the Community to a third country Article 115 1. Domesticated animals forming the livestock of an agricultural undertaking which has ceased to operate in the customs territory of the Community and transfers its activities to a third country may be exported free of export duties. 2. The relief referred to in paragraph 1 shall be limited to domesticated animals in numbers appropriate to the nature and size of the agricultural undertaking. CHAPTER III Products obtained by agricultural producers farming on properties located in the Community Article 116 1. Agricultural or stock-farming products obtained in the customs territory of the Community on properties adjacent to a third country, operated, in the capacity of owner or lessee, by persons having their principal undertaking in a third country adjoining the customs territory of the Community, may be exported free of export duties. 2. To benefit from the provisions of paragraph 1, products obtained from domesticated animals must be derived from animals originating in the third country in question or satisfying the requirements for free circulation there. Article 117 The relief referred to in Article 116(1) shall be limited to products which have not undergone any treatment other than that which normally follows their harvest or production. Article 118 Relief shall be granted only for products brought into the third country in question by the agricultural producer or on his behalf. CHAPTER IV Seeds exported by agricultural producers for use on properties located in third countries Article 119 Seeds for use on properties located in a third country adjacent to the customs territory of the Community and operated, in the capacity of owner or lessee, by persons having their principal undertaking in the said customs territory in the immediate proximity of the third country in question may be exported free of export duties. Article 120 The relief referred to in Article 119 shall be limited to the quantities of seeds required for the purpose of operating the property. It shall be granted only for seeds exported directly from the customs territory of the Community by the agricultural producer or on his behalf. CHAPTER V Fodder and feedingstuffs accompanying animals during their exportation Article 121 Fodder and feedingstuffs of any description put on board the means of transport used to convey animals from the customs territory of the Community to a third country for the purpose of distribution to the said animals during the journey may be exported free of export duties. TITLE IV GENERAL AND FINAL PROVISIONS Article 122 1. Subject to paragraph 2, Title II shall apply both to goods declared for free circulation coming directly from third countries and to goods declared for free circulation after having been subject to another customs procedure. 2. The cases in which duty-free admission may not be granted for goods declared for free circulation after having been subject to another customs procedure shall be determined in accordance with the procedure referred to in Article 247a of Regulation (EEC) No 2913/92. 3. Goods which may be imported under relief from duties in accordance with this Regulation shall not be subject to quantitative restrictions applied pursuant to measures adopted on the basis of Article 133 of the Treaty. Article 123 Where relief from import duties is granted conditional upon goods being put to a particular use by the recipient, only the competent authorities of the Member State in whose territory the said goods are to be put to such a use may grant this relief. Article 124 The competent authorities of the Member States shall take all appropriate measures to ensure that goods placed in free circulation, where relief from import duties is granted conditional upon goods being put to a particular use by the recipient, may not be used for other purposes without the relevant import duties being paid, unless such alternative use is in conformity with the conditions laid down by this Regulation. Article 125 Where the same person simultaneously fulfils the conditions required for the grant of relief from import or export duties under different provisions of this Regulation, the provisions in question shall apply concurrently. Article 126 Where this Regulation provides that the granting of relief shall be subject to the fulfilment of certain conditions, the person concerned shall, to the satisfaction of the competent authorities, furnish proof that these conditions have been met. Article 127 In the event of duty-free importation or exportation being granted within the limit of an amount determined in euro, Member States may round-off, upwards or downwards, the sum arrived at by converting that amount into the national currency. Member States may also maintain unamended the exchange value in national currency of the amount determined in euro if, at the time of the annual adjustment provided for in Article 18(2) of Regulation (EEC) No 2913/92, the conversion of this amount, before the rounding off provided for in the first paragraph leads to an alteration of less than 5 % in the exchange value expressed in national currency, or to a reduction thereof. Article 128 1. Nothing in this Regulation shall prevent the Member States from granting: (a) relief pursuant to the Vienna Convention on diplomatic relations of 18 April 1961, the Vienna Convention on consular relations of 24 April 1963 or other consular conventions, or the New York Convention of 16 December 1969 on special missions; (b) relief under the customary privileges accorded by virtue of international agreements or headquarters agreements to which either a third country or an international organisation is a contracting party, including the relief granted on the occasion of international meetings; (c) relief under the customary privileges and immunities accorded in the context of international agreements concluded by all the Member States and setting up a cultural or scientific institute or organisation under international law; (d) relief under the customary privileges and immunities accorded in the context of cultural, scientific or technical cooperation agreements concluded with third countries; (e) special relief introduced under agreements concluded with third countries and providing for common measures for the protection of persons or of the environment; (f) special relief introduced under agreements concluded with adjacent third countries, justified by the nature of the frontier-zone trade with the countries in question; (g) relief in the context of agreements entered into on the basis of reciprocity with third countries that are Contracting Parties to the Convention on International Civil Aviation (Chicago 1944) for the purpose of implementing Recommended Practices 4,42 and 4,44 in Annex 9 to the Convention (eighth edition, July 1980). 2. Where an international convention not covered by any of the categories referred to in paragraph 1, to which a Member State intends to subscribe, provides for the grant of relief, that Member State shall submit a request to the Commission for the application of such relief, supplying the Commission with all the necessary information. A decision shall be taken on such a request in accordance with the procedure referred to in Article 247a of Regulation (EEC) No 2913/92. 3. The supply of information as specified in paragraph 2 shall not be required where the international convention in question provides for the grant of relief not exceeding the limits set under Community law. Article 129 1. Member States shall notify the Commission of the customs provisions contained in international conventions and agreements of the type referred to in Article 128(1)(b), (c), (d), (e), (f) and (g) and Article 128(3) concluded after 26 April 1983. 2. The Commission shall forward to the other Member States the texts of the conventions and agreements notified to it in accordance with paragraph 1. Article 130 This Regulation shall not preclude retention: (a) by Greece of the special status accorded to Mount Athos as guaranteed by Article 105 of the Greek Constitution; (b) by Spain and France, until the entry into force of arrangements governing trade relations between the Community and Andorra, of the relief resulting from the Convention of 13 July 1867 and 22 and 23 November 1867 respectively between those countries and Andorra; (c) by the Member States and up to a limit of EUR 210 of the relief, if any, which they granted on 1 January 1983 to merchant-navy seamen involved in international travel; (d) by the United Kingdom of the reliefs on importations of goods for the use of its forces or the civilian staff accompanying them or for supplying their messes or canteens resulting from the Treaty of Establishment concerning the Republic of Cyprus, dated 16 August 1960. Article 131 1. Until the establishment of Community provisions in the field in question, Member States may grant special relief to armed forces not serving under their flags which are stationed on their territories in pursuance of international agreements. 2. Until the establishment of Community provisions in the field in question, this Regulation shall not preclude the retention by Member States of relief granted to workers returning to their country after having resided for at least six months outside the customs territory of the Community on account of their occupation. Article 132 This Regulation shall apply without prejudice to: (a) Regulation (EEC) No 2913/92; (b) the provisions in force concerning the stores of vessels, aircraft and international trains; (c) provisions on relief introduced by other Community acts. Article 133 Regulation (EEC) No 918/83, as amended by the acts listed in Annex V, is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VI. Article 134 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2009. For the Council The President C. MALMSTRÃ M (1) Opinion of 24 March 2009 (not yet published in the Official Journal). (2) OJ L 105, 23.4.1983, p. 1. (3) See Annex V. (4) OJ L 302, 19.10.1992, p. 1. (5) OJ L 346, 29.12.2007, p. 6. (6) OJ L 347, 11.12.2006, p. 1. ANNEX I A. Books, publications and documents CN code Description 3705 Photographic plates and film, exposed and developed, other than cinematograph film: ex 3705 90 10  Microfilms of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword-puzzle books, newspapers and periodicals, printed documents or reports of a non-commercial character, and of loose illustrations, printed pages and reproduction proofs for the production of books ex 3705 10 00  Reproduction films for the production of books ex 3705 90 90 4903 00 00 Children's picture, drawing or colouring books 4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed:  Other: ex 4905 99 00   Other:  Maps, charts and diagrams of interest in scientific fields such as geology, zoology, botany, mineralogy, palaeontology, archaeology, ethnology, meteorology, climatology and geophysics ex 4906 00 00 Architectural, industrial or engineering plans and designs and reproductions thereof 4911 Other printed matter, including pictures and photographs: 4911 10  Trade advertising material, commercial catalogues and the like: ex 4911 10 90   Other:  Catalogues of books and publications, being books and publications offered for sale by publishers or booksellers established outside the territory of the European Communities  Catalogues of films, recording or other visual and auditory materials of an educational, scientific or cultural character  Posters for the promotion of tourism and tourist publications, brochures, guidebooks, timetables, pamphlets and like publications, whether or not illustrated, including those published by private concerns, designed to encourage the public to travel outside the territory of the European Communities, including microcopies of such articles  Bibliographical information material for distribution free of charge (1)  Other: 4911 99 00   Other:  Loose illustrations, printed pages and reproduction proofs to be used for the production of books, including microcopies of such Articles (1)  Microcopies of books, children's picture books and drawing or painting books, school exercise books (workbooks), crossword puzzle books, newspapers and periodicals and of documents or reports of a non-commercial character (1)  Publications designed to encourage the public to study outside the territory of the European Communities, including microcopies of such publications (1)  Meteorological and geophysical diagrams 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses: ex 9023 00 80  Other:  Maps and charts in relief of interest in scientific fields such as geology, zoology, botany, mineralogy, palaeontology, archaeology, ethnology, meteorology, climatology and geophysics B. Visual and auditory materials of an educational, scientific or cultural character The articles listed in Annex II(A) produced by the United Nations or any of its specialised agencies. (1) The exemption shall not, however, apply to articles in which the advertising covers more than 25 % of the surface. In the case of publications and posters for the promotion of tourism, this percentage applies only to private commercial publicity. ANNEX II A. Visual and auditory materials of an educational, scientific or cultural character CN code Description Beneficiary establishment or organisations 3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed: All organisations (including broadcasting and television organisations), institutions or associations approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods ex 3704 00 10  Plates and film:  Cinematograph film, positives, of an educational, scientific or cultural character ex 3705 Photographic plates and film, exposed and developed, other than cinematograph film:  Of an educational, scientific or cultural character 3706 Cinematograph film, exposed and developed, whether or not incorporating sound track or consisting only of sound track: 3706 10  Of a width of 35 mm or more:   Other: ex 3706 10 99    Other positives:  Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes  Archival film material (with or without sound track) intended for use in connection with newsreel films  Recreational films particularly suited for children and young people  Other films of educational, scientific or cultural character 3706 90  Other:   Other:    Other positives: ex 3706 90 51 ex 3706 90 91 ex 3706 90 99  Newsreels (with or without sound track) depicting events of current news value at the time of importation, and imported up to a limit of two copies of each subject for copying purposes  Archival film material (with or without sound track) intended for use in connection with newsreel films  Recreational films particularly suited for children and young people  Other films of educational, scientific or cultural character 4911 Other printed matter, including printed pictures and photographs:  Other: ex 4911 99 00   Other:  Microcards or other information storage media required in computerised information and documentation services of an educational, scientific or cultural character  Wall charts designed solely for demonstration and education ex 8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37:  Of an educational, scientific or cultural character ex 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses:  Patterns, models and wall charts of an educational, scientific or cultural character, designed solely for demonstration and education  Mock-ups or visualisations of abstract concepts such as molecular structures or mathematical formulae Various Holograms for laser projection Multi-media kits Materials for programmed instructions, including materials in kit form with the corresponding printed materials B. Collectors pieces and works of art of an educational, scientific or cultural character CN code Description Beneficiary establishment or organisations Various Collectors pieces and works of art, not intended for sale Galleries, museums and other institutions approved by the competent authorities of the Member States for the purpose of duty-free admission of these goods ANNEX III CN code Description 4911 Other printed matter, including printed pictures and photographs: 4911 10  Trade advertising material, commercial catalogues and the like: ex 4911 10 90   Other:  In relief for the blind and partially sighted  Other: ex 4911 91 00   Pictures, designs and photographs:  In relief for the blind and partially sighted ex 4911 99 00   Other:  In relief for the blind and partially sighted ANNEX IV CN code Description 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and non-perforated punchcards and punch tape paper, in rolls or rectangular (including square) sheets, of any size, other than paper of heading No 4801 or 4803; hand-made paper and paperboard:  Other paper and paperboard, not containing fibres obtained by mechanical or chemi-mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres: ex 4802 55   Weighing 40 g/m2 or more but not more than 150 g/m2, in rolls  Braille paper ex 4802 56   Weighing 40 g/m2 or more but not more than 150 g/m2, in sheets, with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state  Braille paper ex 4802 57 00   Other, weighing 40 g/m2 or more but not more than 150 g/m2  Braille paper ex 4802 58   Weighing more than 150 g/m2:  Braille paper  Other paper and paperboard of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical or chemi-mechanical process: ex 4802 61   in rolls ex 4802 61 80    Other  Braille paper ex 4802 62 00   In sheets with one side not exceeding 435 mm and the other side not exceeding 297 mm in the unfolded state  Braille paper ex 4802 69 00   Other  Braille paper 4805 Other uncoated paper and paperboard, in rolls or sheets not further worked or processed than as specified in note 3 this chapter:  Other: ex 4805 91 00   Weighing 150 g/m2 or less  Braille paper ex 4805 92 00   Weighing more than 150 g/m2 but less than 225 g/m2:  Braille paper 4805 93   Weighing 225 g/m2 or more: ex 4805 93 80    Other:  Braille paper 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres:  Other paper and paperboard, of a kind used for writing, printing or other graphic purposes: 4823 90  Other: ex 4823 90 40   Paper and paperboard, of a kind used for writing, printing or other graphic purposes  Braille paper ex 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like:  White canes for the blind and partially sighted ex 8469 Typewriters and word-processing machines:  Adapted for use by the blind and partially sighted ex 8471 Automatic data-processing machines and units thereof; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included:  Equipment for the mechanical production of braille and recorded material for the blind ex 8519 Sound recording or sound reproducing apparatus:  Record-players and cassette players specially designed or adapted for the blind and partially sighted ex 8523 Discs, tapes, solid-state non-volatile storage devices, smart cards and other media for the recording of sound or of other phenomena, whether or not recorded, including matrices and masters for the production of discs, but excluding products of Chapter 37:  Talking books  Magnetic tapes and cassettes for the production of Braille and talking books 9013 Liquid crystal devices not constituting articles provided for more specifically in other headings; lasers, other than laser diodes; other optical appliances and instruments, not specified or included elsewhere in this chapter: ex 9013 80  Other devices, appliances and instruments:  Television enlargers for the blind and partially sighted 9021 Orthopaedic appliances, including crutches, surgical belts and trusses; splints and other fracture appliances; artificial parts of the body; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability: 9021 90  Other: ex 9021 90 90   Other:  Electronic orientator and obstacle detector appliances for the blind and partially sighted  Television enlargers for the blind and partially sighted  Electronic reading machines for the blind and partially sighted 9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses: ex 9023 00 80  Other:  Teaching aids and apparatus specifically designed for the use of the blind and partially sighted ex 9102 Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101:  Braille watches with cases other than of precious metals 9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment: 9504 90  Other: ex 9504 90 90   Other:  Tables games and accessories specially adapted for the use of the blind and partially sighted Various All other articles specially designed for the education, scientific or cultural advancement of the blind and partially sighted ANNEX V REPEALED REGULATION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Council Regulation (EEC) No 918/83 (OJ L 105, 23.4.1983, p. 1). 1985 Act of Accession, Annex I, Points I.1(e) and I.17 (OJ L 302, 15.11.1985, p. 139). Council Regulation (EEC) No 3822/85 (OJ L 370, 31.12.1985, p. 22). Commission Regulation (EEC) No 3691/87 (OJ L 347, 11.12.1987, p. 8). Council Regulation (EEC) No 1315/88 (OJ L 123, 17.5.1988, p. 2). only Article 2 Council Regulation (EEC) No 4235/88 (OJ L 373, 31.12.1988, p. 1). Council Regulation (EEC) No 3357/91 (OJ L 318, 20.11.1991, p. 3). Council Regulation (EEC) No 2913/92 (OJ L 302, 19.10.1992, p. 1). only Article 252(1) Council Regulation (EC) No 355/94 (OJ L 46, 18.2.1994, p. 5). 1994 Act of Accession, Annex I, Point XIII A.I.3 (OJ C 241, 29.8.1994, p. 274). Council Regulation (EC) No 1671/2000 (OJ L 193, 29.7.2000, p. 11). 2003 Act of Accession, Annex to Protocol 3, Part one, Point 3 of (OJ L 236, 23.9.2003, p. 940). Council Regulation (EC) No 274/2008 (OJ L 85, 27.3.2008, p. 1). ANNEX VI CORRELATION TABLE Regulation (EEC) No 918/83 This Regulation Article 1(1) Article 1 Article 1(2)(a) and (b) Article 2(1)(a) and (b) Article 1(2)(c), first subparagraph Article 2(1)(c), first subparagraph Article 1(2)(c), second subparagraph, introductory sentence Article 2(1)(c), second subparagraph, introductory sentence Article 1(2)(c), second subparagraph, first indent Article 2(1)(c), second subparagraph, point (i) Article 1(2)(c), second subparagraph, second indent Article 2(1)(c), second subparagraph, point (ii) Article 1(2)(c), third subparagraph Article 2(1)(c), third subparagraph Article 1(2)(d) and (e) Article 2(1)(d) and (e) Article 1(3) Article 2(2) Article 2 Article 3 Article 3 Article 4 Article 4, first paragraph Article 5(1) Article 4, second paragraph Article 5(2) Article 5 Article 6 Article 6, first paragraph Article 7(1) Article 6, second paragraph Article 7(2) Article 7 Article 8 Article 8 Article 9 Article 9 Article 10 Article 10 Article 11 Article 11 Article 12 Article 12 Article 13 Article 13 Article 14 Article 14(1), introductory wording Article 15(1), introductory wording Article 14(1), first indent Article 15(1)(a) Article 14(1), second indent Article 15(1)(b) Article 14(2) Article 15(2) Article 15 Article 16 Article 16 Article 17 Article 17 Article 18 Article 18 Article 19 Article 19 Article 20 Article 25 Article 21 Article 26 Article 22 Article 27, first paragraph Article 23(1) Article 27, second paragraph Article 23(2) Article 28 Article 24 Article 29(1) Article 25(1) Article 29(2), introductory wording Article 25(2), introductory wording Article 29(2), first indent Article 25(2)(a) Article 29(2), second indent Article 25(2)(b) Article 29(2), third indent Article 25(2)(c) Article 30, first paragraph Article 26(1) Article 30, second paragraph Article 26(2) Article 31 Article 27 Article 32 Article 28 Article 33 Article 29 Article 34 Article 30 Article 35 Article 31 Article 36 Article 32 Article 37 Article 33 Article 38 Article 34 Article 39 Article 35 Article 40 Article 36 Article 41 Article 37 Article 42 Article 38 Article 43 Article 39 Article 44 Article 40 Article 45 Article 41 Article 50 Article 42 Article 51, introductory wording Article 43, introductory wording Article 51, first indent Article 43(a) Article 51, second indent Article 43(b) Article 52(1) Article 44(1) Article 52(2), introductory wording Article 44(2), introductory wording Article 52(2), first indent Article 44(2)(a) Article 52(2), second indent Article 44(2)(b) Article 53, introductory wording Article 45, introductory wording Article 53(a), introductory wording Article 45(a), introductory wording Article 53(a), first indent Article 45(a)(i) Article 53(a), second indent Article 45(a)(ii) Article 53(b), introductory wording Article 45(b), introductory wording Article 53(b), first indent Article 45(b)(i) Article 53(b), second indent Article 45(b)(ii) Article 54, introductory wording Article 46, introductory wording Article 54, first indent Article 46(a) Article 54, second indent Article 46(b) Article 56 Article 47 Article 57 Article 48 Article 58 Article 49 Article 59 Article 50 Article 59a(1) and (2) Article 51(1) and (2) Article 59a(3), introductory wording Article 51(3), introductory wording Article 59a(3), first indent Article 51(3)(a) Article 59a(3), second indent Article 51(3)(b) Article 59b Article 52 Article 60(1) Article 53(1) Article 60(2), introductory sentence Article 53(2), introductory sentence Article 60(2), first indent Article 53(2)(a) Article 60(2), second indent Article 53(2)(b) Article 60(3) Article 53(3) Article 61(1) Article 54(1) Article 61(2), introductory wording Article 54(2), introductory wording Article 61(2), first indent Article 54(2)(a) Article 61(2), second indent Article 54(2)(b) Article 61(2), third indent Article 54(2)(c) Article 62 Article 55 Article 63 Article 56 Article 63a Article 57 Article 63b Article 58 Article 63c Article 59 Article 64 Article 60 Article 65 Article 61 Article 66 Article 62 Article 67 Article 63 Article 68 Article 64 Article 69 Article 65 Article 70 Article 66 Article 71, first paragraph, introductory sentence Article 67(1), introductory sentence Article 71, first paragraph, first indent Article 67(1), point (a) Article 71, first paragraph, second indent Article 67(1), point (b) Article 71, second paragraph Article 67(2) Article 72(1), introductory sentence Article 68(1), introductory sentence Article 72(1), first indent Article 68(1)(a) Article 72(1), second indent Article 68(1)(b) Article 72(2) Article 68(2) Article 73 Article 69 Article 75 Article 70 Article 76 Article 71 Article 77 Article 72 Article 78 Article 73 Article 79 Article 74 Article 80 Article 75 Article 81 Article 76 Article 82 Article 77 Article 83 Article 78 Article 84 Article 79 Article 85 Article 80 Article 86 Article 81 Article 87 Article 82 Article 88 Article 83 Article 89, introductory wording Article 84, introductory wording Article 89, first indent Article 84(a) Article 89, second indent Article 84(b) Article 89, third indent Article 84(c) Article 90 Article 85 Article 91 Article 86 Article 92 Article 87 Article 93 Article 88 Article 94 Article 89 Article 95 Article 90 Article 96 Article 91 Article 97 Article 92 Article 98 Article 93 Article 99 Article 94 Article 100 Article 95 Article 101 Article 96 Article 102 Article 97 Article 103 Article 98 Article 104(1), introductory sentence Article 99(1), introductory sentence Article 104(1), first indent Article 99(1)(a) Article 104(1), second indent Article 99(1)(b) Article 104(1), third indent Article 99(1)(c) Article 104(2) Article 99(2) Article 105 Article 100 Article 106 Article 101 Article 107 Article 102 Article 108 Article 103 Article 109 Article 104 Article 110 Article 105 Article 111 Article 106 Article 112 Article 107 Article 113 Article 108 Article 114 Article 109(1)  Article 109(2) Article 115, first paragraph Article 110(1) Article 115, second paragraph Article 110(2) Article 116 Article 111 Article 117 Article 112 Article 118(1) Article 113 Article 119 Article 114 Article 120 Article 115 Article 121 Article 116 Article 122 Article 117 Article 123 Article 118 Article 124 Article 119 Article 125 Article 120 Article 126 Article 121 Article 127 Article 122 Article 128 Article 123 Article 129 Article 124 Article 130 Article 125 Article 131 Article 126 Article 132 Article 127 Article 133 Article 128 Article 134 Article 129 Article 135 Article 130 Article 136 Article 131 Article 139 Article 132 Article 140  Article 144   Article 133 Article 145 Article 134 Annexes I to IV Annexes I to IV  Annex V  Annex VI